                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                         CASE NOS.: 5:04cr16/MCR/MJF
                                                      5:16cv220/MCR/MJF
CHAD CHRISTOPHER PYNE

______________________________/

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 19, 2018. ECF No. 76. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                      Page 2 of 2

      2. Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence, ECF No. 63, is DENIED to the extent he seeks relief based on

the Supreme Court’s decision in Johnson and otherwise DISMISSED as untimely.

      3. A certificate of appealability is DENIED.

      DONE AND ORDERED this 4th day of December 2018.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case Nos.:   5:04cr16/MCR/MJF; 5:16cv220/MCR/MJF
